Case 19-24331-PDR Doc131 Filed 05/21/21 Pagelof2

Ralph L. Sanders Case 19-bk-24331-PDR

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Blvd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: May 20, 2021

EBTOR'S EMERGENCY MOTION FOR EXTENSION OF TIME TO

FILE APPEAL

The Creditor Specialized Loan Service offered in the postal letter
dated May 10, 2021, received by Debtor on May 17, 2021, to have an
independent party review the denial of modification. The deadline set
by the creditor to get information to the independent party to contest
their denial is by June 11, 2021.

Secondly, to get the information, there will be a need to file discovery
for information that has been requested by the Debtor informally
during April 2021. The request was sent by email to creditors, but the

demand for information was ignored/not responded to

Case id 19-bk-24331-PDR Page 1of2

Ark
Case 19-24331-PDR Doc131 Filed 05/21/21 Page 2of2

Ralph L. Sanders Case 19-bk-24331-PDR

Thirdly, there are agreements and misspeaks that need to be
corrected based on the hearing transcripts held on May 3, 2021, with
the order entered on May 6, 20271.

The fee required for the appeal has been paid today into the Trustee
account.

The purpose is to pay all of my creditors

The research for the above opportunities for my creditors cannot wait
for a non-evidentiary hearing

Je

Sincerely

 

PRO SE (unfortunately, unless | want a title Insurance attorney or a post-
bankruptcy attorney)

Ralph Levi Sanders

561 SW 60" ave

Plantation, Fl. 33317

Case id 19-bk-24331-PDR Page 2 of 2
